NUMBER 13-15-00047-CV

                         COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI - EDINBURG


RICARDO FLORES,
RICARDO SANDOVAL,
AND RONALD G. HOLE,                                                     Appellants,

                                        v.

JESUCITA GARCIA, RAFAEL
GARCIA, AND YUVIA GARCIA,
INDIVIDUALLY AND AS NEXT
FRIEND OF RYLAN MARTINEZ,                                                Appellees.


            On appeal from the County Court at Law No. 7
                     of Hidalgo County, Texas.



                                    ORDER
           Before Justices Rodriguez, Garza and Longoria
                          Order Per Curiam

    Appellees’ retained counsel, the Hon. Keith Livesay, has filed a motion to withdraw
as counsel. We grant said motion. Pursuant to Rule 6.5(c) of the Texas Rules of

Appellate Procedure, counsel is directed to notify appellees, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.

       Appellees are directed to notify the Court promptly if they retain new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, and State Bar of Texas identification number. See generally

TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as per the

appellate rules. Appellees are expected to comply with all applicable deadlines and all

filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
4th day of August, 2015.




                                             2